828 F.2d 1355
Margery M. SMITH, Appellant,v.SECURITY BENEFIT LIFE INSURANCE COMPANY, a KansasCorporation, Appellee.
No. 87-5066.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 1, 1987.Decided Sept. 29, 1987.

Appeal from the United States District Court for the District of Minnesota;  James Rosenbaum, U.S.D.C., Judge.
Jeffrey J. Gray of Bloomington, Minn., for appellant.
Ronald W. Fairchild, Topeka, Kan., for appellee.
Before McMILLIAN, JOHN R. GIBSON and FAGG, Circuit Judges.
PER CURIAM.


1
Margery M. Smith appeals from a final judgment entered in the District Court1 for the District of Minnesota granting summary judgment in favor of Security Benefit Life Insurance Co.  (Security) in an action to recover on a life insurance policy.  For reversal, Smith argues that the district court erred in granting summary judgment in favor of Security.  We affirm.


2
Security declined to pay life insurance proceeds to Smith as beneficiary of a life insurance policy issued to her late husband, Robert L. Smith.  Security denied Smith's claim on the grounds that the decedent had misrepresented his medical history by concealing prior hospitalizations and medical treatment.  On that basis, the district court held that the misrepresentations were material as a matter of law because they influenced Security's decision to initially insure the risk of coverage.  Thus, the district court granted Security's motion for summary judgment.


3
Summary judgment is proper when there is no genuine issue of material fact, so that the dispute may be decided on purely legal grounds.  Fed.R.Civ.P. 56(c);  Holloway v. Lockhart, 813 F.2d 874 (8th Cir.1987).  In determining whether there are any genuine issues of material fact, the court is required to view the evidence in the light most favorable to the non-moving party.  The court, moreover, is to give the non-moving party the benefit of all favorable factual inferences.   Holloway v. Lockhart, 813 F.2d at 878.


4
Because there was no genuine issue as to whether the decedent had misrepresented his medical history, summary judgment on this matter was proper.   Howard v. Aid Ass'n for Lutherans, 272 N.W.2d 910 (Minn.1978).


5
Accordingly, the judgment of the district court is affirmed.  See 8th Cir.R. 14.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota